                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION – DETROIT

IN THE MATTER OF:

FRANKLIN RUCKER                                          Case No. 19-50355-SJS
GALE CHATMAN RUCKER,                                     Honorable SUCCESSOR TO JUDGE
                                                         SHEFFERLY
        Debtors.                                         Chapter 13

1746 Longfellow St.
Detroit MI 48206
XXX-XX-0416
XXX-XX-9377
                                        /

         REQUEST TO BE REMOVED FROM RECEIVING ELECTRONIC NOTICES

PLEASE TAKE NOTICE that Richardo I. Kilpatrick of KILPATRICK & ASSOCIATES, P.C. hereby

requests to be removed from receiving electronic notices on behalf of the Wayne County Treasurer, in the

above captioned matter. Notice is being received at the following e-mail addresses:

ecf@kaalaw.com



                                                Respectfully submitted:

                                                KILPATRICK & ASSOCIATES, P.C.
                                                Attorney for Creditor, Wayne County Treasurer



                                                /S/RICHARDO I. KILPATRICK
                                                RICHARDO I KILPATRICK (P35275)
                                                Attorney for Creditor Wayne County Treasurer
                                                903 North Opdyke Road, Suite C
                                                Auburn Hills, MI 48326
                                                ecf@kaalaw.com
Date: April 15, 2021                            (248) 377-0700




Revised 7/11/2016

   19-50355-lsg        Doc 91    Filed 04/19/21      Entered 04/19/21 11:30:29         Page 1 of 1
